Citation Nr: 9907363	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an increased evaluation for recurrent left 
shoulder dislocation, status-post revision shoulder surgery 
for instability, currently evaluated at 20 percent disabling, 
to include a separate compensable evaluation for a residual 
scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for an increased 
rating for a left shoulder disability.  During the pendency 
of this appeal, the veteran moved to Arizona, and 
jurisdiction over his case was transferred to the Phoenix, 
Arizona, RO, which is the certifying RO.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in November 1996.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left shoulder disability is currently 
manifested by subjective complaints of pain in the shoulder, 
difficulty in moving his shoulder and lack of functional 
movement.  

3.  Current objective findings of the veteran's left shoulder 
disability include limited range of motion, noticeable 
atrophy on the left side compared to the right, and a 
decrease of one grade in strength globally in the left arm.  

4.  The veteran is shown to have residual scarring on the 
left shoulder, which is tender to touch.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for recurrent left shoulder dislocation, status-post 
revision shoulder surgery for instability, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.69, 4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 5003, 
5010, 5200, 5201, 5202, 5203 (1998).

2.  The criteria for an evaluation not to exceed 10 percent 
for residual scarring of the left shoulder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.118, DCs 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The RO has rated the veteran's left shoulder disability under 
DC 5201.  The Board will also consider DCs 5003-5010, 5200, 
5202, 5203, and 5205 for arthritis, ankylosis, impairment of 
the humerus, and impairment of the clavicle or scapula.  

Arthritis due to trauma is rated as degenerative arthritis 
under DC 5003.  38 C.F.R. § 4.71a, DC 5010 (1998).  Arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1998).  Moreover, under 
DC 5200 (minor arm), a 20 percent evaluation is warranted for 
favorable ankylosis of the scapulohumeral articulation with 
abduction to 60 degrees.  A 30 percent evaluation is 
warranted with intermediate ankylosis between favorable and 
unfavorable.  A 40 percent evaluation would be warranted with 
unfavorable ankylosis and abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5200 (1998).  

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion of the arm at shoulder 
level, or midway between the side and shoulder level.  A 30 
percent evaluation is in order with limitation of the arm to 
25 degrees from the side under this code.  38 C.F.R. § 4.71a, 
DC 5201 (1998).  Under DC 5202 (minor arm), a 20 percent 
evaluation is warranted for malunion of the humerus with 
moderate or marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus.  
38 C.F.R. § 4.71a, DC 5202 (1998).  A 20 percent evaluation 
is warranted under DC 5203 (minor arm), the highest available 
under this code, for dislocation of the clavicle or scapula 
or nonunion of the clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a, DC 5203 (1998).  

In a February 1994 VA examination report, the veteran related 
that he dislocated his left shoulder in 1980 and had required 
arthrotomy with reconstruction.  He had undergone subsequent 
surgical repair without success.  He was told he had 
arthritis in the shoulder but could not have a total shoulder 
replacement until he was 55.  He complained that his left 
shoulder hurt all the time.  Physical examination revealed 
well healed arthrotomy incisions on the front and back of the 
left shoulder.  There was minimal swelling, and no deformity.  
Range of motion of the left shoulder was forward flexion to 0 
degrees, to 90 degrees, to 135 degrees, external rotation to 
0 degrees to 5 degrees, internal rotation 0 degrees to 45 
degrees, and abduction 0 degrees to 90 degrees.  The 
diagnosis was multiple post operative arthrotomies of left 
should with resultant severe traumatic arthritis and 
limitation of range of motion.

In a July 1998 VA examination report, the veteran related a 
long history of shoulder problems stemming from a 1980 
dislocation secondary to trauma.  He had undergone several 
surgical procedures, most recently in February 1997 when he 
had a shoulder arthroscopy with open revision of Bankart 
procedure and capsular shift.  Although he had no further 
problems with dislocation since the surgery, he complained of 
pain in the shoulder, especially with humidity.  He reported 
that his shoulder hurt him every day with 9 out of 10 pain.  
He described difficulty in moving his shoulder and lack of 
functional movement.  Medications included amitriptyline and 
Baclofen.  

Physical examination revealed range of motion as external 
rotation to 60 degrees, abduction to 85 degrees, forward 
flexion to 90 degrees, and internal rotation to L-2.  The 
veteran had a positive apprehension sign for pain but not 
sensation or instability, and a negative sulcus sign.  He was 
unable to translate with load and shift maneuvers.  He had 
tenderness along a large 8 cm. deltopectoral incision scar.  
Noticeable atrophy on the left side compared to the right was 
also noted and a decrease of one grade in strength globally 
in the left arm.  The clinical impression was successful 
status post revision shoulder surgery for instability, with 
increased pain.  The examiner opined that the veteran had a 
functional disability in his left arm secondary to decreased 
range of motion, pain, and loss of strength, with loss of 
strength due to disuse atrophy because of the pain and 
limitation of motion.  He also noted that the veteran was 
left-handed at the time of the original dislocation and was 
forced to adapt to a right-handed style of doing things.  (It 
is noted, however, that service medical records describe him 
as right hand dominant.)

With respect to the specific questions asked on the Remand, 
the examiner summarized that the veteran had a long history 
of left shoulder instability with multiple surgical 
procedures.  The most recent procedure had left the veteran 
with a decreased range of motion which could be directly 
attributable to the surgery and was actually one of the goals 
of surgery.  He remarked that the veteran would unlikely be 
able to go back to aggressive forms of labor with his left 
arm and activities beyond activities of daily living would be 
difficult due to the chronic longstanding nature of the 
pathology.  Pain could be accounted for by arthritis or 
limitation of motion which limited the veteran functionally.  
He observed that the increased painful motion was secondary 
to the capsular shift procedure as well as disuse atrophy 
with no prolonged physical therapy regimen.  He was not able 
to comment on functional loss due to true pathology versus 
pain.  He concluded that the instability problem appeared to 
be solved but the veteran was left with decreased range of 
motion and chronic pain.  Additional outpatient treatment 
notes and hospital records show on-going treatment for a left 
shoulder disability.

As an initial matter, the Board will address the issue of the 
veteran's dominant hand, which could potentially affect the 
current rating.  According to the regulations, handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand will be considered dominant. time of 
his left shoulder injury.  However, despite his contention to 
the contrary, the Board finds that the veteran is right hand 
dominant for rating purposes.  Specifically, a review of the 
service medical records at the time of the injury and 
subsequent in-service surgery reveals the veteran was noted 
to be right hand dominant on several occasions.  Further, 
while subsequent to service he has variously claimed to be 
left hand dominant or ambidextrous, neither of these claims 
is ever confirmed.  Thus, we deem the information given most 
proximate to the events in question to be most probative on 
the issue of major and minor extremity.  Accordingly, the 
Board finds that the veteran is right hand dominant and the 
left shoulder is the minor shoulder for rating purposes.

Turning next to the issue before the Board, after reviewing 
the most recent medical records associated with the claims 
file, the Board concludes that a rating of 30 percent is 
warranted for a left shoulder disability.  Specifically, the 
veteran has complaints of pain and weakness, and the most 
recent VA examination report demonstrated sufficient evidence 
of functional limitation of motion of the left shoulder to 
warrant an increased evaluation.  Moreover, the Board has 
considered the criteria of DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. § 4.40 et seq., and 
finds that the demonstrated complaints of pain and the 
limitation of motion and functional loss due to pain are 
sufficient to warrant an increased rating.  Accordingly, 
based on symptoms of atrophy, weakness, pain, and functional 
impairment, when taken together with the limitation of 
motion, more nearly approximate a 30 percent evaluation under 
DC 5201.  38 C.F.R. § 4.7.

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's left (minor) 
shoulder disability do not warrant more than a 30 percent 
evaluation under DCs 5200, 5201, 5202, or 5203.  
Specifically, there is no evidence that the veteran has 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus; therefore, neither DC 5200 nor DC 5202 are for 
application.  Further, a higher than 30 percent rating would 
not be available under DC 5201 or DC 5203 regardless of the 
severity of the left (minor) shoulder disability. Therefore, 
the Board can find no basis under DCs 5200, 5201, 5202, or 
5203 to grant a higher than 30 percent evaluation based on 
ankylosis, limitation of motion, or impairment of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, in view of the above, the Board concludes that 
the evidence supports a 30 percent rating, but no more, for 
the veteran's service-connected left shoulder disability.

With respect to evaluation of scar residuals, the Board notes 
that under DC 7804, a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (1998).  A 10 
percent evaluation is also warranted under DC 7803 for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (1998).  All other 
scars are rated on the limitation of the part affected.  
38 C.F.R. § 4.118, DC 7805 (1998).  

In the July 1998 VA examination report, the examiner noted an 
objectively tender incisional scar along the deltopectoral, 8 
cm. in length.  Based on this evidence, the Board notes that 
a compensable evaluation for residual scarring of the left 
shoulder under DC 7804 is now warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Giving the veteran the 
benefit of the doubt, the Board finds, based on the evidence 
of record, that the objective findings of the scar residual 
of the left shoulder warrants a 10 percent evaluation, but no 
more, under DC 7804.  Specifically, the evidence does not 
show that the scar is poorly nourished, subject to repeat 
ulceration, or has any direct effect on limitation of motion 
of the shoulder or arm.  Accordingly, a 10 percent 
evaluation, but no more, is warranted.


ORDER

Entitlement to an increased evaluation of 30 percent, but no 
more, for recurrent left shoulder dislocation, status-post 
revision shoulder surgery for instability, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a 10 percent evaluation, but no more, for 
residual scarring of the left shoulder is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal


- 8 -


- 8 -


